Citation Nr: 9910576	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-44 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disk disease of the lumbar and cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in St. Paul, Minnesota.  In August 
1998, the veteran was afforded a hearing before the 
undersigned Board member.


FINDINGS OF FACT

1. An unappealed rating decision dated August 1982 denied 
service connection for a back disorder.

2. The evidence added to the record since the August 1982 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

3. No competent medical evidence has been presented to show 
that degenerative disk disease of the cervical and lumbar 
spine had its onset in or is otherwise related to service.


CONCLUSIONS OF LAW

1. Evidence received since the August 1982 rating decision is 
new and material; the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.306 (1998).

2. The claim for service connection for degenerative disk 
disease of the cervical and lumbar spine is not plausible.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO & IC, in a decision dated August 1982, denied service 
connection for a back disorder.  The RO & IC found at the 
time that the evidence of record showed that in December 
1952, while the veteran complained of low back pain for three 
years, an x-ray of his back was normal.  According to the RO 
& IC, there was no evidence that osteoarthritis, diagnosed by 
VA after service, was incurred in or aggravated by service.  
The veteran did not appeal and the RO's decision was final 
based on the evidence then of record.

The evidence of record at the time of the August 1982 
decision included the veteran's service medical records.  
When examined for pre-induction into service in May 1952, and 
for induction in October 1952, there was no report of spine 
or other musculoskeletal abnormality and the veteran was 
found qualified for active service.  According to a December 
1952 radiographic report, the veteran complained of low back 
pain of three years duration since an injury, but x-rays of 
his lumbo-sacral spine showed no evidence of injury or other 
abnormality.  When examined for separation in October 1954, 
there were no findings referable to a spine or 
musculoskeletal abnormality.

Also of evidence at the time of the 1982 RO & IC decision was 
a November 1962 record from The Tyler Clinic indicating that 
the veteran sustained right shoulder and cervical spine 
injuries in April 1960 when a sliding door fell on him.  X-
rays were negative for fractures at the time of the accident 
and when reexamined in June 1962, there was no evidence of 
any injury.

The RO & IC also considered office records from Robert R. 
Giebink, M.D., dated from January 1963 to December 1970.  
According to a January 1963 entry, in April 1960, a sliding 
door fell across the veteran's head and shoulders.  The 
veteran complained of pain in the back of his neck between 
his shoulder blades down to the middle of his back and pain 
in his right shoulder that radiated down his right arm and 
hand. 

VA outpatient treatment records, dated from September to 
December 1981, reflected the veteran's complaints of back 
trouble for thirty years.  He said he had difficulty walking 
and back pain that caused headaches.  The diagnosis was mild 
degenerative joint disease.

A May 1982 VA examination report was also of evidence at the 
time of the 1982 rating decision.  The veteran complained of 
low back pain since approximately 1952 with some occasional 
leg weakness.  The VA examiner diagnosed possible 
osteoarthritis of cervical and lumbar spines.  X-rays of the 
veteran's lumbar spine showed narrowing of the intervertebral 
disk space at the L5-S1 level with some sclerosis associated 
with the narrowing.  X-rays of his cervical spine showed no 
intervertebral disk narrowing and the vertebral bodies 
appeared normal.

A VA social and industrial survey, also dated in May 1982, 
was of record but not referable to complaints or diagnosis of 
a back disorder.

The August 1982 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the August 1982 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999; see also Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.

An application to reopen the veteran's claim was received in 
December 1995.  The relevant evidence associated with the 
claims file subsequent to the August 1982 rating action 
incudes private and VA medical records and examination 
reports, lay statements from the veteran's friends and 
relatives and the veteran's oral testimony and written 
statements.

Added to the record were private emergency room hospital 
records dated in April 1973 that show the veteran was 
diagnosed with lumbar disk disease.

VA hospitalized the veteran from April to May 1977 for 
recurrent attacks of lower abdominal aching or pain, knee 
pain and severe pain on defecation since 1950.  According to 
the hospital summary, when examined on admission, the veteran 
was described as very healthy looking and muscular.  All his 
joints had full range of motion without pain on motion.  The 
veteran's back showed none of the restrictions for rheumatic 
spondylitis.  X-rays of his thoracic spine, lumbosacral spine 
and pelvis were negative.  There was some spurring seen in 
the veteran's lower thoracic spine considered normal for his 
age group, especially for a hard working farmer.  There was 
nothing in his pelvis to suggest rheumatoid spondylitis such 
as early sacroiliac degeneration.  According to the hospital 
summary, when the veteran learned that his abdominal and 
rectal pains were a psychological rarity for which no 
treatment was known, he developed additional symptoms, such 
as back pain, and suddenly started to limp.  However, an 
orthopedic examination revealed no findings and a possible 
diagnosis of postural lumbosacral sprain.  

A statement from the veteran's wife was received in February 
1983 and is to the effect that the veteran was hospitalized 
in service for a back injury and had back, leg and knee 
trouble.  

A July 1985 medical report from Dr. Giebink was added to the 
record and indicates that the veteran was evaluated for neck 
and back pain.  Dr. Giebink noted that he initially saw the 
veteran in 1963 following a 1960 accident when an overhead 
door fell on his head and shoulders and he was treated for a 
cervical disk.  VA was noted to have treated him for a back 
condition in 1977 and x-rays at that time showed a 
degenerative disk condition in the lower lumbar 
intervertebral disk.  Upon examination, Dr. Giebink concluded 
that the veteran sustained a rather severe injury to his head 
and neck in 1960 that left him with moderately severe 
degenerative disk disease.

Also added to the record was an October 1985 statement from 
O.M. Odland, M.D., indicating that the veteran appeared to 
have a legitimate problem with arthritis. According to Dr. 
Odland, the veteran had apparent demonstrable disease in the 
neck and lower back.  The physician said that the veteran 
started having back trouble in 1974 and was hospitalized by 
VA in 1977 for treatment of a back condition.  Subjective 
findings included cervical spine arthritis disease.  
Lumbosacral disease was seen on x-ray.  Generalized 
osteoporosis and demineralization of bone and mild curvature 
of the cervical spine were reported.

In a January 1986 statement, Dr. Odland noted that the 
veteran was treated by Dr. Giebink since a 1963 accident, 
treated for a cervical disk injury and, since that time, had 
trouble with his back beginning on or about 1974.  

A January 1986 VA general medicine, cardiovascular and 
orthopedic examination report was added to the record since 
the 1982 rating action.  It indicates that the veteran gave a 
history of lower back pain starting in the 1970's for which 
he said VA hospitalized him in 1977.  The veteran complained 
of worsening back pain in the last year with daily pain in 
the lower back radiating to the right leg and numbness over 
his entire right thigh and arm and leg.  According to the 
veteran, he was in a car accident in the 1970's and injured 
his right knee.  He also had chronic daily headaches and 
frequent neck stiffness and pain.  Diagnoses included 
degenerative disk disease in the cervical and lumbar spine 
with chronic lower back and cervical spine.  

According to a February 1986 VA neurology examination report, 
the veteran hurt his back on several occasions, once in 1975 
when he fell out of a granary and landed on a corner of a 
wagon with his back.  He reported hurting his neck in the 
1960's when a garage door fell and hit his head and the back 
of his neck that caused significant neck pain.  He said VA 
hospitalized him for low back pain and radiating right 
buttock and groin pain that was treated with heat, analgesics 
and bed rest.  Diagnoses included chronic neck and back pain 
probably secondary to a traumatic arthritic process.  Thee 
was no evidence of any inflammation or swelling of any of the 
joints.  The VA neurologist commented that it was clear that 
the veteran had probably sustained multiple injuries to his 
back and neck possibly resulting in compression of vertebrae 
and nerve roots secondary to this.  Possible mild dementia 
was also diagnosed and the neurologist said that the veteran 
was an extremely poor historian and may have had a stroke at 
some time.

A May 1986 statement from Dr. Odland was added to the record 
since the August 1982 rating action and is to the effect that 
the veteran's problem was significant arthritis.  The doctor 
said the veteran had lost cervical and lumbar spine function.

A June 1986 report from Glenn C. Frisch, D.C., indicates that 
the veteran was seen that month for right leg radiating pain 
with neck pain and stiffness.  The veteran gave a history of 
low back pain that started in 1974 and said he was 
hospitalized by VA in 1977 and told there was lower lumbar 
intervertebral disk degeneration.  
 
A December 1986 statement from John W. Myers, M.D., was added 
to the record and reflects a medical history that included 
the 1960 accident (described above), a fall in 1974, from a 
granary when the veteran landed on his lower back and a right 
leg accident in 1976.  In the physician's opinion that the 
veteran suffered from marked degenerative changes of the 
cervical and lumbar vertebra.

Also added to the record was a January 1987 statement from 
the Social Security Administration (SSA) that indicates the 
veteran was found totally disabled and eligible for benefits.

Additionally, a March 1987 VA examination report was added to 
the record.  The veteran described the 1960's accident and 
said in 1975 or 1976 he fell of a granary and injured his 
back.  Thereafter, he had limited motion of the cervical and 
lumbar spine with some radiating right lower extremity pain.  
According to the findings of a neurological examination 
performed at the time, the assessment was chronic 
degenerative osteoarthritis and possible degenerative disk 
disease of the cervical and lumbar spine.  X-rays showed 
degenerative disk disease at C3-4 and L5-S1.

A VA neurology consultation report, dated in September 1988, 
indicates that the veteran was seen because of right-sided 
facial and head pain that started when he was in Korea.  The 
impression was atypical right facial pain.  The VA 
neurologist opined that the veteran's pain was a phenomenon 
of irritation of the right trigeminal nerve in the second 
division.  Medication was prescribed.

A VA psychological evaluation, dated in March 1993, was added 
to the record since the time of the RO & IC's August 1982 
rating decision.  The Axis I diagnosis was the need to rule 
out somatoform pain disorder.

According to a January 1994 VA psychiatric examination 
report, the veteran said that while in service he was 
patrolling at night and fell over the riverbank and suffered 
neck pain.  He was not hospitalized and did not receive any 
medical intervention.

A September 1995 x-ray report of the veteran's cervical 
spine, from Craig P. Church, D.C., included impressions of 
moderate to severe degenerative disk disease at C3/C4 with 
minimal spondylosis at C5/C6 and generalized osteoporosis.

Six written statements from the veteran's relatives and 
friends were added to the record in February 1996.  They are 
to the effect that the veteran experienced back problems 
since his discharge from active service.  His mother said he 
incurred a back injury in service at Fort Riley, Kansas.

Also added to the record was the veteran's testimony at his 
August 1998 Board hearing.  He testified that, prior to 
entering service, in approximately 1948 or 1949, he sustained 
a back injury while lifting grain sacks but did not receive 
medical treatment.  After entering service, the veteran said 
his back acted up during basic training when he performed 
routine exercise and activity, although x-rays showed his 
back was normal, and he was treated with hot packs.  The 
veteran said he was a combat medic in Korea and shortly after 
he arrived there, sometime in March or April 1953, he injured 
his back.  While on night patrol, he fell approximately 
twenty feet over a cliff and into a river, landed on his 
hands and knees and was hit in the back of his head with an 
aid kit that weighed approximately forty pounds.  He did not 
receive treatment from a physician and his accident was 
undocumented.  The veteran said he injured his upper back in 
service and his lower back hurt before he entered basic 
training.  After he was discharged from service, the veteran 
testified that he received civilian treatment for his upper 
and lower back in 1955 in Rapid City and was first treated 
for back problems by VA in the 1970's.  The veteran said in 
1960 he received a tap on the head that re-aggravated his 
neck problem and some time in the 1970s he fell when a ladder 
broke.

The veteran has asserted that his cervical and lumbosacral 
back disorder started in service, however, while in service 
the veteran complained of back pain of three years' duration 
but, nonetheless, x-rays taken at the time showed a normal 
back.  Further, when examined for discharge in 1954, there 
was no finding of spine or musculoskeletal abnormality

The evidence received since the August 1982 decision consists 
of VA and private medical records, examination reports and 
lay statements and the veteran's assertions that his back 
disorder had its onset, or was aggravated, during his period 
of military duty.  The six statements from the veteran's 
friends and relatives, however, are to the effect that the 
veteran experienced back pain since his discharge from active 
service and, when examined by VA in January 1994, he gave 
history of injuring his neck in service when he fell over a 
riverbank while on night patrol and, thus are new and do bear 
directly and significantly on the question of whether a back 
disorder had its onset, or was aggravated, during service.  
Thus, this evidence is new and material and, therefore, 
reopens the veteran's claim.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); see Hodge v West.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107(a).  For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (a) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed.Cir. 1977), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

According to 38 U.S.C.A. § 1110 (West 1991), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
characteristic manifestations of the disease to the required 
degree.  Id. 

Every veteran will be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.

Initially, the Board finds that there is not clear and 
unmistakable evidence to rebut the presumption of soundness 
at service entrance with respect to the veteran's cervical 
and lumbosacral spine status.  Although, while in service in 
1952, he complained of back pain of three years duration and 
testified to sustaining a back injury in 1948 or 1949, there 
is no record of pre-service treatment or other medical 
evidence establishing a diagnosis of a back disorder before 
he began his period of active duty.  The Board notes that no 
back abnormality was evident when he was examined for entry 
into service.  38 U.S.C.A. § 1111.

That being said, no competent medical evidence to the 
contrary has been submitted to link any current cervical or 
lumbar spine condition to the veteran's period of military 
service.  In fact, private and VA medical records repeatedly 
document evidence of intercurrent injuries, including to the 
veteran's head and neck in 1960 and to his back in 1974.  
Only once, during VA psychiatric examination in 1994, some 
fifty years after discharge, did the veteran give a history 
of falling over a riverbank in service.  Moreover, while the 
veteran repeatedly gave a history of VA hospitalization for 
back treatment in 1977, the record of that hospitalization 
does not support his assertions and reveals that back 
symptomatology developed after he was advised that abdominal 
and rectal pain were psychological rarity for which there was 
no treatment known.  In short, no medical opinion or other 
medical evidence relating the veteran's degenerative disk 
disease of the cervical and lumbar spine to service or any 
incident of service has been presented.
 
With respect to his contentions, the veteran (and his friends 
and relatives) is (are) not qualified, as a lay person, to 
furnish etiological opinions or medical diagnoses, as this 
requires medical expertise.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-494 (1992).  His opinion, therefore, is of minimal 
probative value.  The Board notes that, while the veteran, no 
doubt believes that he has a back disorder that originated 
in, or was aggravated by, service, the fact, nonetheless, 
remains, that no competent medical evidence has been received 
attributing a current cervical or lumbar back disorder, 
including degenerative disk disease, to service.  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. 
§ 5107(a).  Since the claim is not well grounded, it must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384, 390 (1995). The 
provisions of 38 U.S.C.A. § 1154(b) (1998) are not applicable 
as the alleged injury in Korea testified to by the veteran 
did not occur in combat.

Finally, the Board notes that, in January 1987, the SSA found 
the veteran totally disabled.  While the exact nature of the 
veteran's disability (or disabilities), for SSA purposes, is 
unclear and may include his cervical and lumbar disk 
disorders, nevertheless, it has not been averred that the SSA 
decision or records supporting such decision serve to 
establish that the claimed condition had its onset in service 
or is otherwise related thereto.



ORDER

Entitlement to service connection for degenerative disk 
disease of the cervical and lumbar spines is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

